Per Curiam.
{¶ 1} We affirm the Fourth District Court of Appeals’ dismissal of a petition for a writ of habeas corpus filed by appellant, Martin L. Holloman, because Holloman is no longer incarcerated.
{¶ 2} On November 4, 2005, Holloman was convicted of one charge of first-degree-felony aggravated burglary, and on December 5, 2005, the trial court sentenced him to a six-year prison term. The conviction was affirmed on appeal. State v. Holloman, 10th Dist. Franklin No. 06AP-01, 2007-Ohio-840, 2007 WL 612320, ¶ 1.
{¶ 3} Holloman was released and placed on postrelease control in April 2011. In April 2014, he was found guilty of violating the conditions of his release and sentenced to a 150-day prison term.
Martin L. Holloman, pro se.
Michael DeWine, Attorney General, and Maura O’Neill Jaite, Assistant Attorney General, for appellee.
{¶ 4} Holloman filed a petition for a writ of habeas corpus on July 1, 2014, in the Fourth District Court of Appeals. The warden filed a motion to dismiss and for summary judgment on July 31, 2014, but on the same day, the court of appeals dismissed the petition sua sponte for failure to comply with the requirement of R.C. 2725.04(D) that he file a copy of his commitment papers with his petition. Holloman appealed to this court on September 9, 2014. He was subsequently released from prison under supervision on September 20, 2014.
{¶ 5} “ ‘ “If a habeas corpus petitioner seeking release is subsequently released, the petitioner’s habeas corpus claim is normally rendered moot.” ’ ” State ex rel. Hawkins v. Haas, 141 Ohio St.3d 98, 2014-Ohio-5196, 21 N.E.3d 1060, ¶ 4, quoting Crase v. Bradshaw, 108 Ohio St.3d 212, 2006-Ohio-663, 842 N.E.2d 513, ¶ 5, quoting Larsen v. State, 92 Ohio St.3d 69, 69-70, 748 N.E.2d 72 (2001).
{¶ 6} Because Holloman is no longer incarcerated, his petition is moot, and we therefore affirm the dismissal by the court of appeals.
Judgment affirmed.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.